Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/248,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejection of claims 1-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“the primitives that are not to be tessellated as specified by the tessellation factor”
The closet piece of prior art Hong et al. (US 2005/0122338) describes a primitive mask is also generated, which indicates whether all pixels of the primitive are hidden from view.  In a second pass, graphics data for a given primitive is passed through the pipeline, only if the primitive mask for that primitive indicates that some portion of the primitive is visible; however, Hong et al. fails to teach “the primitives that are not to be tessellated as specified by the tessellation factor”.
 Borac (US 2002/0154115) describes a subdivision surface is initially defined by a mesh at a particular degree of granularity or fineness.  Using one of several methodologies, the mesh can be refined through a series of levels of increasing subdivision levels, with the subdivision surface being the limit as the subdivision level approaches infinity; however, Borac fails to teach “the primitives that are not to be tessellated as specified by the tessellation factor”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KYLE ZHAI/Primary Examiner, Art Unit 2612